                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

RAMONA NANNETTE SMITH,                     §                         PLAINTIFF
                                           §
v.                                         § Civil No. 1:19-cv-00141-JMV
                                           §
ANDREW M. SAUL,                            §
Commissioner of Social Security,           §                         DEFENDANT


                                     FINAL JUDGMENT


       Consistent with the Order [25] granting Defendant’s motion for remand of this case,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this case is

REVERSED and REMANDED for further action by the Commissioner pursuant to the fourth

sentence of 42 U.S.C. § 405(g).


       SO ORDERED this 30th day of March, 2020.



                                           /s/ Jane M. Virden
                                           UNITED STATES MAGISTRATE JUDGE
